DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/644,272, filed on 11/06/2015.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “processing module configured to” and “encoding module configured to” in claims 11-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10827184. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant U.S. Application No. 17/035,143
U.S. Patent No. 10827184
1. A method comprising: estimating an occupancy level of a coded picture buffer (CPB) associated with a hypothetical reference decoder (HRD) for bit allocation, wherein the occupancy level is estimated based on a maximum transmission bit rate; 





and allocating a number of bits for encoding a multimedia picture based on the estimated occupancy level of the CPB.
1. A method comprising: estimating an occupancy level of a coded picture buffer (CPB) associated with a hypothetical reference decoder (HRD) based on an upper limit for bit allocation at a removal of an access unit corresponding to a multimedia picture, wherein the upper limit for bit allocation is estimated based on a time or arrival of a previous access unit at the access unit, a removal time for the previous access unit, and a maximum transmission bit rate; and allocating a number of bits for encoding the multimedia picture based on the estimated occupancy level of the CPB.
2. The method of claim 1, wherein: the HRD is based on an upper limit for bit allocation; the upper limit is estimated for preventing an occurrence of buffer underflow at the CPB; and the occupancy level is further estimated based on time of arrival of a previous access unit at an access unit and a removal time for the previous access unit (covered in claim 1).
2. The method of claim 1, wherein 

the upper limit is estimated for preventing an occurrence of buffer underflow at the CPB.
17. A non-transitory computer-readable medium storing a set of instructions that when executed cause a computer to perform a method of encoding of multimedia pictures, the method comprising: estimating an occupancy level of a coded picture buffer (CPB) associated with a hypothetical reference decoder (HRD) for bit allocation, 



wherein the occupancy level is estimated based on a time of arrival of a previous access unit; 


and allocating a number of bits for encoding a multimedia picture based on the estimated occupancy level of the CPB.
17. A non-transitory computer-readable medium storing a set of instructions that when executed cause a computer to perform a method of encoding of multimedia pictures, the method comprising: estimating an occupancy level of a coded picture buffer (CPB) associated with a hypothetical reference decoder (HRD) based on an upper limit for bit allocation at a removal of an access unit corresponding to a multimedia picture, 
wherein the upper limit for bit allocation is estimated based on a time or arrival of a previous access unit at the access unit, a removal time for the previous access unit, and a maximum transmission bit rate; 
and allocating a number of bits for encoding the multimedia picture based on the estimated occupancy level of the CPB.
18. The non-transitory computer readable medium of claim 17, wherein: Page 6 of 11Docket No.: T7109OUS03CONResponse to Office Action dated: June 07, 2022 Application No.: 17/035,143the HRD is based on an upper limit for bit allocation; the occupancy level is further estimated based on time of arrival of a previous access unit at an access unit and a removal time for the previous access unit (covered in claim 17); and the set of instructions further comprise instructions for: 
estimating the upper limit for bit allocation based on:  
    PNG
    media_image1.png
    17
    257
    media_image1.png
    Greyscale
 
b(n) is a number of bits to be allocated for encoding an nth multimedia picture, trn(n) is a removal time of nth access unit from the CPB, tai(n) is a time of arrival of first bit of nth access unit at CPB, and R is a maximum transmission channel bit rate corresponding to received access units at the CPB.
18. The non-transitory computer readable medium of claim 17, further comprising: 







estimating the upper limit for bit allocation based on:  
    PNG
    media_image2.png
    17
    257
    media_image2.png
    Greyscale
 
b(n) is a number of bits to be allocated for encoding the nth multimedia picture, trn(n) is a removal time of nth access unit from the CPB, tai(n) is a time of arrival of first bit of nth access unit at CPB, and R is a maximum transmission channel bit rate corresponding to received access units at the CPB.

	
As illustrated above, the subject matter of pending claims 1, 2, 17, 18 of the instant application are rejected under non-provisional nonstatutory double patenting over patented claims 1, 2, 17, 18 of U.S. Patent No. 10827184. Additionally, the subject matter of pending claims 3-16, 19, 20 are equally unpatentable over patented claims 3-16, 19, 20 of U.S. Patent No. 10827184.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 12, 17, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The addressed claims include the limitation “the occupancy level is estimated based on time of arrival of a previous access unit at an access unit and a removal time for the previous access unit.” or similar. However, the instant application specification (including Paragraph [0041-0042] addressed in the remarks filed on 09/07/2022, has no support for parameters of a previous access unit for estimating the occupancy level) has no support on such limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auyeung (US 2008/0232459 A1) in view of Kubota (US 2011/0292995 A1).
Regarding Claims 1, 11, Auyeung discloses a method/system (e.g. abstract) comprising: estimating an occupancy level of a coded picture buffer (CPB) (e.g. Paragraph [0083, 0088, 0091, 0109-0113], CPB fullness.) associated with a hypothetical reference decoder (HRD) for bit allocation (e.g. Paragraph [0072-0074]); and allocating a number of bits for encoding a multimedia picture based on the estimated occupancy level of the CPB (e.g. Figs. 3, 5, Paragraph [0085, 0098]).
Although Auyeung discloses estimating an occupancy level of a coded picture buffer (CPB) (e.g. Paragraph [0083, 0088, and 0091, 0109-0113], CPB fullness.) associated with a hypothetical reference decoder (HRD) (e.g. Paragraph [0072-0074]); it fails to explicitly disclose an occupancy level of a CPB is estimated based on a maximum transmission bit rate.
However, Kubota teaches an occupancy level of a CPB is estimated based on a maximum transmission bit rate (e.g. Paragraph [0048-0050]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to estimate CPB occupancy level as taught by Kubota into the method/system of Auyeung in order to check CPB buffer overflow or underflow periodically to prevent CPB buffer underflow.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. All arguments have addressed in the Rejection sections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Auyeung (US 2008/0232459 A1), discloses video quality control with given bit rate;
Shimoyama (US 2009/0168900 A1), discloses to estimate occupancy level at a removal of an access unit;
Coulombe (US 2010/0195713 A1), discloses to estimate upper limit on the bit allocation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YULIN SUN/Primary Examiner, Art Unit 2485